Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 includes 2 periods “.” the first appearing in line 2.  It is vague and indefinite if the language following the 1st period is intended to be part of the claim or an accidental typographical error.  Thus claim 12 has not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Snyder et al. 2005/0141962.  
Snyder et al. discloses a trowel blade (100) comprising:
A mounting surface (104).
A finishing surface (108) opposite said mounting surface, the finishing surface being 
flush and free of voids or protrusions, such that the finishing surface frictionally 
contacts a concrete surface during finishing.  [0027].  
Although Snyder et al. does not explicitly recite the finishing surface prevents surface material from being collected as the trowel blade is used, it would have been obvious if not inherent a smooth finishing surface, as finishing blades are known to be, would prevent surface material from collecting on the finishing surface during use.

With respect to claims 2, 3 Snyder et al. discloses the trowel blade is made from plastic.  [0012-17, 27].  Although Snyder et al. disclose the plastic trowel blade (100) is made from plastic, and is attached to a mounting assembly (102, 88) using screws, do not disclose if the plastic trowel blade is made from a single piece.  However, Figs. 6, 7 appear to show a single piece plastic trowel blade (70, 100), further it would have been obvious if not inherent the plastic trowel blades cited in [0031] are extruded or molded as a single piece.  

With respect to claims 4, 5, 8 Snyder et al. disclose the plastic trowel blade (100) is made from plastic, and is attached to a mounting assembly (102, 88) using screws, do 

With respect to claim 9 Snyder et al. disclose the plastic trowel blade (100) includes curved portions proximate the ends of the trowel blade.  See Fig. 6.

Allowable Subject Matter
Claims 6, 7, 10, 11, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 17-20 are allowed.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				11/20/2021